SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte y nueve de Junio de mil novecientos uno, en los autos que ante Nos penden en virtud de recurso de casación por infracción de ley, seguidos en el Tribunal del Distrito de Mayagüez por Doña Paulina Río, del vecindario de Añasco, representada y defendida en este Tribunal Supremo por el Letrado Don Rafael López Landrón, contra su esposo Don José L. García, de igual vecindario, que no ba comparecido, y Don Antonio Diez, propietario y vecino también de Añasco, al que ha representado y dirigido el Letrado Don Antonio Alvarez Nava, en reclamación de varias nulidades. —Resultando: Que Doña Paulina Río presentó demanda con fecha seis de Septiembre de mil ochocientos noventa y nueve ante el Tribunal de Distrito de Mayagüez, contra su esposo Don José Leocadio García y Don Antonio Diez, para que se declarara la nulidad del expediente posesorio promo-vido por García de una casa situada en la calle principal de Añasco, que ella y su referido consorte habían habido de Don Juan Bianchi y Braceti por escritura pública de treinta y uno de Marzo de mil ochocientos ochenta y siete, de la escritura hipotecaria otorgada por el propio García en veinte y nueve de Enero de mil ochocientos noventa y siete gravando á favor de Don Antonio Diez la referida casa en garantía de un crédito, y del juicio ejecutivo que siguió Diez contra García en cobro del referido crédito, en cuyo juicio se adjudicó á aquél la casa hipotecada, mandando *58en su consecuencia que se cancelen totalmente las inscrip-ciones hechas en el Registro de la Propiedad de Mayagüez del expediente posesorio de que se deja hecho mérito, de la escritura hipotecaria indicada y de la adjudicación de la casa á favor de Diez, con las costas á cargo de la parte demandada. — Resultando: Que tramitado el juicio en la forma correspondiente y tomada anotación preventiva de la demanda, el Tribunal del Distrito de Mayagüez la declaró sin lugar por sentencia de nueve de Mayo del año próximo pasado, absolviendo á los demandados Don José L. García y Don Antonio Diez, con las costas á cargo de la demandante y ordenando se levante la anotación preventiva de la demanda. — Resaltando: Que contra esta sentencia inter-puso Doña Paulina Río recurso de casación por infracción de ley y por error en la apreciación de la prueba documental practicada á su instancia, invocando en apoyo de su derecho las reglas 78 y 79 de la Orden General número 118 en relación con el artículo 1,690 de la Ley de Enjuiciamiento Civil y citando como infringidos la Ley 11, Título 4? , Libro 3? del Fuero Real, el artículo 394 de la Ley Hipotecaria en su párrafo 5?, el artículo 6? de la propia ley en relación con el número 1? del artículo 2?, y los artículos 1,396 en su número 4? y 1,407 del Código Civil, sin que se exprese el número del artículo 1,690 de la Ley de Enjuiciamiento Civil que autorice el recurso, ni si es de hecho ó de derecho el error cometido en la apreciación de la prueba. — Visto: Siendo Ponente el Juez Asociado Don Louis Sulzbacher.— Considerando: Que según lo prevenido en el artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interpo-niendo el recurso de casación se expresará el párrafo del artículo 1,690 en que se halle comprendido, y se citará con precisión y claridad la ley ó doctrina legal que se crea infringida, por lo que no habiéndose ajustado en todas sus partes á ese precepto legal el recurso interpuesto, no cabe discutirlo y resolverlo. — Fallamos: Que debemos declarar y declaramos no haber lugar, con las costas, á resolver el *59recurso de casación interpuesto á nombre de Doña Paulina Río; y con devolución de los autos, comuniqúese esta reso-lución al Tribunal del Distrito de Mayagüez á los fines procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones — José C. Hernández. — José M? Figue-ras. — Louis Sulzbacher. •
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacher, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario sustituto, en Puerto Rico á veinte y nueve de Junio de mil novecientos uno. — Eugenio Alvarez, Secretario sustituto.